CURLEY, J.
(dissenting). The majority claims that Antisdel is entitled to a just cause hearing under § 62.13(5)(em), Stats. Although the majority opinion makes mention of the Kaiser case, the opinion concludes that only first-time hirees are subject to its holding that persons on probation are exempt from the operation of the statute. I disagree. The facts in this case present a logical extension of the Kaiser holding.
The majority opinion, quoting from Kaiser, notes the advantages derived by the citizenry when police departments utilize probationary periods. "There is no doubt that the use of a probationary period is an excellent means of examining candidates and is well-suited to securing the best service available. It enables the board to better evaluate a potential officer's skill and character." Kaiser, 104 Wis. 2d at 504, 311 N.W.2d at 649.
I believe the benefits of probation apply with equal force to Antisdel's situation. Kaiser was a probationary employee. Antisdel is a probationary promotee. Just as a period of probation may reveal the new recruit who does not possess the requisite skills and character to be a law enforcement officer, a period of probation may expose the newly-promoted police officer who does not possess the skills and character necessary to be an effective sergeant.
*442Law enforcement officers play a unique role in our society. They are given enormous power and discretion. We should not discourage a police chief from dismissing, at the earliest possible time, a promotee whose performance is substandard. The legislature found law enforcement work, in § 165.85(1), Stats., to be of such importance that it established a law enforcement standards board. In § 165.85(1), the legislature gave its reasons for doing so.
(1) Findings and policy. The legislature finds that the administration of criminal justice is of statewide concern, and that law enforcement work is of vital importance to the health, safety and welfare of the people of this state and is of such a nature as to require training, education and the establishment of standards of a proper professional character. The public interest requires that these standards be established and that this training and education be made available to persons who seek to become law enforcement, tribal law enforcement, jail or secure detention officers, persons who are serving as these officers in a temporary or probationary capacity and persons already in regular service.
This preamble also makes clear that the legislature is not only concerned with the training of new recruits, but also expects "persons . . . already in regular service" to receive training. The majority, in dismissing the holding of Kaiser, reads Chapter 165 and the law enforcement standards board duties too narrowly. This legislation is intended to encompass all law enforcement training, not only that of recruits. Although much of the chapter devotes itself to recruit training, the statutes charge the law enforcement stan*443dards board with additional duties which are outlined in § 165.85(3)(d), Stats.:
(3) POWERS. The board may:
(d) Establish minimum curriculum requirements for preparatory courses and programs, and recommend minimum curriculum requirements for recertification and advanced courses and programs, in schools operated by or for this state or any political subdivision of the state for the specific purpose of training law enforcement recruits, law enforcement officers, tribal law enforcement recruits, tribal law enforcement officers, jail officer recruits, jail officers, secure detention officer recruits or secure detention officers in areas of knowledge and ability necessary to the attainment of effective performance as an officer, and ranging from traditional subjects such as first aid, patrolling, statutory authority, techniques of arrest and firearms to subjects designed to provide a better understanding of ever-increasing complex problems in law enforcement such as human relations, civil rights, constitutional law and supervision, control and maintenance of a jail or secure detention facility.
(Emphasis added.)
Further, while the supreme court in Kaiser found that § 165.85(4)(b), STATS., authorized the police department to exempt Kaiser from the requirement of a hearing under § 62.13(5)(em), Stats., because he was a probationary recruit, I find § 165.85(4)(e) to be the statutory equivalent that authorized the Oak Creek Police Department to require a one-year probationary period for promotees. Section 165.85(4)(e) provides: "(4) Required standards. . . . (e) This section does not preclude any law enforcement or tribal law enforce*444ment agency or sheriff from setting recruit training and employment standards which are higher than the minimum standards set by the board." (Emphasis added.)
Thus, I conclude that the Oak Creek police chief could require a one-year probationary period for promotees and he could demote Antisdel without providing him with a just cause hearing during his probationary period. Further, like Kaiser, Antisdel had no more than a unilateral expectation of fulfilling the year's probation and becoming a permanent sergeant. See Kaiser, 104 Wis. 2d at 505, 311 N.W.2d at 650. Consequently, Antisdel had no due process right to a hearing.
Moreover, I believe the labor agreement between the City of Oak Creek and the police union also justifies the decision not to hold a just cause hearing under § 62.13(5)(em), Stats. The labor agreement, in effect, stated:
For the first year of his or her employment, each employee shall be on probation.. . . During the probationary period, the probationary employee may be disciplined, discharged or otherwise dismissed at the sole discretion of the City, and neither the reason for nor the disciplinary action, discharge or dismissal shall be subject of a grievance or arbitration filing. This agreement shall apply to such employees in all other respects.
As applied to Antisdel, I interpret this language to mean "in the first year of his employment as a sergeant." Consequently, Antisdel's belated request for a hearing was properly denied because he was a probationary promotee in the first year of his employment as a sergeant and not entitled to a hearing.
*445For these reasons, I would affirm the trial court.